USCA11 Case: 20-12268     Date Filed: 08/06/2021   Page: 1 of 10



                                                           [DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 20-12268
                          Non-Argument Calendar
                        ________________________

                 D.C. Docket No. 6:19-cv-01603-WWB-LRH


MARIE HENRY,

                                                              Plaintiff-Appellant,

                                  versus

EXAMWORKS INC.,
EXAMWORKS CLINICAL SOLUTIONS, LLC,

                                                           Defendants-Appellees.
                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                       ________________________

                              (August 6, 2021)

Before NEWSOM, BRANCH, and BRASHER, Circuit Judges.

PER CURIAM:

     Marie Henry, proceeding pro se, appeals the district court’s denial of her

motion to reconsider the court’s order granting ExamWorks’s partial motion to
          USCA11 Case: 20-12268       Date Filed: 08/06/2021    Page: 2 of 10



dismiss and denying Henry’s motion to remand. Henry argues that the district court’s

denial of her motion to reconsider was erroneous because (1) the district court lacked

subject-matter jurisdiction over her case and should have remanded it to state court;

(2) the district court’s decision to dismiss was unwarranted; and (3) the district court

erred in awarding costs against her. After careful review, we disagree and affirm.

                                           I.

      After Henry was admitted to practice law in the State of Florida, she joined

Gould & Lamb LLC as staff counsel. When Gould & Lamb was later purchased by

ExamWorks, Henry stayed on. During Henry’s employment with ExamWorks, she

was the subject of disciplinary proceedings by the Florida Bar. ExamWorks notified

Henry that her employment would be terminated based on a six-month suspension

of her license to practice in Florida. Henry alleged that she was actually terminated

based on her race, gender, and perceived disability.

      Henry sued ExamWorks in Florida state court, alleging six claims under

Section 1981 (Counts I and II), the Florida Civil Rights Act (Counts III and IV),

state law for intentional infliction of emotional distress (Count V), and Title VII

(Count VI). ExamWorks removed the case to district court. The district court denied

Henry’s motion to remand and granted ExamWorks’s partial motion to dismiss as to

Counts III, IV, and VI. The court dismissed her remaining claims with leave to

amend. Henry failed to file an amended complaint but moved the court to reconsider

                                           2
         USCA11 Case: 20-12268       Date Filed: 08/06/2021   Page: 3 of 10



its orders on the motions to remand and to dismiss. The court denied her motion to

reconsider. Henry appealed.

                                         II.

      Henry argued in her motion to reconsider that the district court lacked

jurisdiction over her claims because she sued ExamWorks, Inc., not ExamWorks,

LLC. The district court determined that the entities were the same. Henry now

contends on appeal that, in the alternative, the district court was required to sever

and remand her claims arising purely under state law.

      We review de novo a district court’s determination that it has subject-matter

jurisdiction. Colbert v. United States, 785 F.3d 1384, 1388–89 (11th Cir. 2015). “A

federal court is obligated to inquire into subject-matter jurisdiction sua sponte

whenever it may be lacking.” In re Furstenberg Fin. SAS v. Litai Assets LLC, 877

F.3d 1031, 1033 (11th Cir. 2017) (cleaned up). ”[S]ubject-matter jurisdiction

underlies a court’s power to hear a case.” DeRoy v. Carnival Corp., 963 F.3d 1302,

1311 (11th Cir. 2020). Accordingly, it can never be forfeited or waived.” Id.

      Federal courts have original jurisdiction of all civil actions arising under the

laws of the United States. 28 U.S.C. § 1331. Further, “in any civil action of which

the district courts have original jurisdiction, the district courts shall have

supplemental jurisdiction over all other claims that are so related to claims in the

action within such original jurisdiction that they form part of the same case or

                                          3
          USCA11 Case: 20-12268         Date Filed: 08/06/2021     Page: 4 of 10



controversy[.]” Id. § 1367(a). A district court “may decline to exercise supplemental

jurisdiction” over such a claim if “(1) the claim raises a novel or complex issue of

State law, (2) the claim substantially predominates over the claim or claims over

which the district court has original jurisdiction, (3) the district court has dismissed

all claims over which it has original jurisdiction, or (4) in exceptional circumstances,

there are other compelling reasons for declining jurisdiction.” Id. § 1367(c).

       Unless otherwise expressly provided by statute, a defendant may remove any

civil action brought in a state court to a federal district court with original jurisdiction

over the action. Id. § 1441(a). “The substantive jurisdictional requirements,

however, are not the only hurdles that a removing defendant must clear.” Pretka v.

Kolter City Plaza II, Inc., 608 F.3d 744, 756 (11th Cir. 2010). The removing party

must file a notice of removal and “a copy of all process, pleadings, and orders served

upon such defendant or defendants” in the underlying action. 28 U.S.C. § 1446(a).

Under the unanimity rule, all defendants must consent to and join a notice of

removal. Bailey v. Janssen Pharm., Inc., 536 F.3d 1202, 1207 (11th Cir. 2008).

Federal courts must construe removal statutes strictly and resolve any doubt as to

jurisdiction in favor of remand to state court. Univ. of S. Ala. v. Am. Tobacco Co.,

168 F.3d 405, 411 (11th Cir. 1999).

       Here, Henry’s Section 1981 and Title VII federal claims provided the district

court with original jurisdiction, and thus also with supplemental jurisdiction over her

                                             4
          USCA11 Case: 20-12268       Date Filed: 08/06/2021    Page: 5 of 10



state law claims. Each claim formed part of the same case or controversy: her alleged

mistreatment by, and eventual termination from, her employer. See 28 U.S.C. §

1367(a). Contrary to Henry’s contention, the district court was not required to sever

and remand the state law claims. See id. § 1367(c). Instead, it had the discretion to

retain jurisdiction, and it acted within its discretion to do so. Henry’s argument that

ExamWorks, Inc. did not consent to removal or was not properly served is meritless

because the district court properly found that ExamWorks, LLC was the same party

as ExamWorks, Inc., and had simply changed its name. The district court had

jurisdiction over Henry’s claims.

                                          III.

      Henry argues that the district court should have granted her motion to

reconsider. We review a district court’s denial of a motion to reconsider for abuse of

discretion. Cliff v. Payco Gen. Am. Credits, Inc., 363 F.3d 1113, 1121 (11th Cir.

2004). The Federal Rules of Civil Procedure “do not specifically allow for a motion

for reconsideration.” Wright & Miller, Fed. Prac. & Proc. § 2810.1 n.8, Grounds for

Amendment or Alteration of Judgment (3d ed. Apr. 2021 update). Some courts elect

to consider such motions, and the Middle District of Florida recognizes “three

grounds justifying reconsideration of an order: (1) an intervening change in

controlling law; (2) the availability of new evidence; and (3) the need to correct clear




                                           5
         USCA11 Case: 20-12268       Date Filed: 08/06/2021    Page: 6 of 10



error or manifest injustice.” True v. Comm’r of the I.R.S., 108 F.Supp.2d 1361, 1365

(M.D. Fla. 2000).

      The district court denied Henry’s motion to reconsider because Henry’s

arguments did not turn on new evidence, a change in the controlling law, or manifest

injustice. The court found that all but two of Henry’s arguments could and should

have been raised in response to ExamWorks’s motion to dismiss. And it found that

the two arguments that could not have been raised were also meritless. We agree,

for the reasons set out below. In addition, Henry now raises several arguments on

appeal that were not presented to the district court. By failing to raise these

arguments before the district court, Henry has waived them. Access Now, Inc. v. Sw.

Airlines Co., 385 F.3d 1324, 1331 (11th Cir. 2004). Accordingly, we will not

exercise our discretion to consider them on appeal. See Finnegan v. Comm’r of Int.

Rev., 926 F.3d 1261, 1271–72 (11th Cir. 2019).

      First, the district court did not abuse its discretion in declining to reconsider

its holding that Henry’s failure to comply with Local Rule 3.01(g) was

independently sufficient to deny her motion to remand. Local Rule 3.01(g) requires

counsel to certify that she has conferred with opposing counsel in a good faith effort

to resolve an issue before filing a motion. M.D. Fla. R. 3.01(g). Henry challenges

both the propriety and application of Rule 3.01(g) to her case.




                                          6
         USCA11 Case: 20-12268        Date Filed: 08/06/2021   Page: 7 of 10



      A district court may adopt and amend local rules governing court practice

after giving public notice and opportunity for comment. Fed. R. Civ. P. 83(a). Those

rules must be “consistent with—but not duplicate—federal statutes and rules.” Id.

Nothing in Local Rule 3.01(g) conflicts with the Federal Rules of Civil Procedure

or any federal statute. In fact, a similar rule exists in the Federal Rules of Civil

Procedure for orders compelling disclosure or discovery. Fed. R. Civ. P. 37(a)(1).

And nothing in the record suggests that the court abused its discretion in finding that

Henry failed to comply with Local Rule 3.01(g). The court did not abuse its

discretion in dismissing Henry’s case for failing to follow local court rules.

      Second, the court neither abused its discretion in declining to reconsider its

ruling on ExamWorks’s statute of limitations defenses nor in considering Henry’s

EEOC Notice and Henry’s admissions in a previous case. ExamWorks had attached

those two documents to its motion to dismiss.

      “[A] statute of limitations defense may be raised on a [Rule 12(b)(6) motion

to dismiss … when the complaint shows on its face that the limitations period has

run[.]” Avco Corp. v. Precision Air Parts, Inc., 676 F.2d 494, 495 (11th Cir. 1982).

A district court may consider a document attached to a motion to dismiss without

converting the motion to dismiss into one for summary judgment if (1) the document

is central to the plaintiff’s claim, and (2) its authenticity is not challenged. Day v.

Taylor, 400 F.3d 1272, 1276 (11th Cir. 2005). A court may also take judicial notice

                                          7
          USCA11 Case: 20-12268       Date Filed: 08/06/2021    Page: 8 of 10



of undisputed facts when ruling on a motion to dismiss. See Lozman v. City of Riviera

Beach, Fla., 713 F.3d 1066, 1075 n.9 (11th Cir. 2013) (taking judicial notice of court

documents from a related state court action); see also Fed. R. Evid. 201(b) (allowing

courts to judicially notice facts not subject to reasonable dispute).

      The details supporting ExamWorks’s statute of limitations defense are

apparent on the face of Henry’s complaint or from documents that may be considered

without converting a motion to dismiss into a motion for summary judgment. The

EEOC Notice and Henry’s prior admission are central to her allegation that she had

exhausted her administrative remedies. And Henry does not challenge the

authenticity of those documents. Even if those documents had not been attached to

the motion to dismiss, the court could have taken judicial notice of them. The court

did not err in ruling on ExamWorks’s statute of limitations defense or in considering

Henry’s EEOC Notice and Henry’s prior admission.

      Third, the district court did not violate Henry’s constitutional rights by

dismissing her complaint. Henry did not identify any similarly situated individuals

who were allegedly treated more favorably, so her equal protection argument fails.

See Amnesty Int’l, USA v. Battle, 559 F.3d 1170, 1180 (11th Cir. 2009) (“[T]o state

an equal protection claim, the plaintiff must prove that he was discriminated against

by establishing that other similarly-situated individuals outside of his protected class

were treated more favorably.”). Her procedural due process argument also fails. Due

                                           8
           USCA11 Case: 20-12268        Date Filed: 08/06/2021    Page: 9 of 10



process requires “notice reasonably calculated, under all the circumstances, to

apprise interested parties of the pendency of [an] action and afford them an

opportunity to present their objections.” Mullane v. Cent. Hanover Bank & Trust

Co., 339 U.S. 306, 314 (1950). But Henry conceded that she received notice of the

order to amend a week before the court’s deadline. She neither requested more time

nor offered a reason why she was unable to file an amended complaint within that

week.

        Fourth, the district court did not abuse its discretion in declining to reconsider

its dismissal of Counts I, II, and V after Henry failed to file an amended complaint

within the court’s deadline. Henry’s argument that the court improperly held that she

had not adequately pleaded intentional infliction of emotional distress is meritless.

Henry failed to allege specific facts beyond a conclusory allegation that

ExamWorks’s “conduct resulted in severe and emotional distress.” The district court

noted that all of the claims regarding emotional distress related to conduct allegedly

engaged in by The Florida Bar, not ExamWorks.

        After pointing out these defects regarding Henry’s intentional infliction of

emotional distress claim, the district court granted Henry leave to amend her

remaining claims and warned her that failure to do so “may result in the dismissal of

the case without further notice.” The deadline to amend came and went without an

amended pleading from Henry. A court does not abuse its discretion in enforcing its

                                             9
         USCA11 Case: 20-12268       Date Filed: 08/06/2021    Page: 10 of 10



own reasonable deadlines. Lowe’s Home Ctrs., Inc. v. Olin Corp., 313 F.3d 1307,

1315 (11th Cir. 2002) (“[T]o ensure the orderly administration of justice, [a district

court] has the authority and responsibility to set and enforce reasonable deadlines.”).

For these reasons, the district court did not abuse its discretion in denying Henry’s

motion to reconsider its dismissal of Henry’s claims.

                                          IV.

      Henry also argues that the district court improperly taxed $400 in costs against

her because, under Title VII, a prevailing party may only collect attorney’s fees and

not costs. But a district court may tax costs in favor of a prevailing party unless

controlling law provides otherwise. Fed. R. Civ. P. 54(d) (“Unless a federal statute,

these rules, or a court order provides otherwise, costs—other than attorney’s fees—

should be allowed to the prevailing party.”). Because the controlling law here does

not preclude the taxing of costs, the district court did not err in taxing costs against

Henry.

                                          V.

      For the foregoing reasons, we affirm the district court.

      AFFIRMED.




                                          10